DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The applicant’s election without traverse of Invention I (claims 1-9) and Species B (Fig.6) in the response of 25 October, 2022 is acknowledged. Claims 1-9 are examined. The nonelected claims have been cancelled. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim reads "wherein the control reduces stress induced on at least one of a pushed guide of the plurality of guides or a non-activated guide of the plurality of guides, wherein the stress is induced in response to the control pulling a guide of the plurality of guides" [lines 13-16]. This could be interpreted to be a method step in a device claim, rendering the claim unexaminable. Alternatively, this could be interpreted to be a drafting error where the intention is to describe functional characteristics of items. Therefore the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is the case. See MPEP 2173.05(p)(II). 
In regards to claims 2 and 4-9, each of these claims have one or more limitations that could be interpreted to be method steps in a device claims, rendering the claims unexaminable. Alternatively, these could be interpreted to be drafting errors where the intention was to describe functional characteristics of items. Therefore the claims are unclear. For the purposes of prosecution, it will be assumed that the latter is the case. See MPEP 2173.05(p)(II). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control, in claim 1, guides in claims 1 and 6-8, member in claim 2 and 4-5, first guide system in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
	Claims 1-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an elongate ultrasound imaging probe comprising: 
two or more vertebrae elements sequentially arranged longitudinally, with a plurality of pivots therebetween, the pivots off-center to the vertebrae and providing pivoting for different articulation directions of the vertebrae, 
a plurality of guides, where the guides are wires, strings, cables or equivalent thereof (112 (f) interpretation of “guides”), including at least one guide for each of the respective different articulation directions, 
a control which is: two pulleys and associated mechanisms for controlling the guides as detailed in one of the embodiments of Figs.5-7, and a ratchet mechanism, an electrical control, or a lever, to actuate the pulleys, or equivalent thereof (112 (f) interpretation of “control”), the control configured to actuate the plurality of guides for opposing articulation directions, reducing stress on a pushed guide while inducing stress on a pulled guide.
Kruy (USPN 4,207,873) teaches the above except for the physical details of the control, and the device being an endoscope instead of an ultrasound probe. 
Takahashi (USPN 4,294,233) teaches the above except for the details of the control, and the device being an endoscope instead of an ultrasound probe.
Oakley et al. (US PN 5,413,107) teaches the claimed invention, except for the details of the control. 
Macnamara et al. (USPN 8,808,169) teaches the above except for the details of the control, and the device being an endoscope instead of an ultrasound probe.
There is no reason or suggestion provided in the prior art to modify the above taught prior art to have the additional feature as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kruy (USPN 4,207,873) 
Takahashi (USPN 4,294,233) 
Macnamara et al. (USPN 8,808,169)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795